Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action based on the application filed on March 13th, 2019, which claims 1-20 are presented for examination.
Status of Claims
Claims 1-20 are pending, of which claims, of which claim 1, 8 and 15 are in independent form.
The Office's Note:
The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the cited passages as taught by the prior art or relied upon by the Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1, 7 and 12 recite executing source code in a product use scenario, wherein the source code includes a 3plurality of functional blocks executed to implement the product use scenario, 4wherein the plurality of functional blocks are configured with embedded 5functional block information; and  6generating product behavior information for the product use scenario using the 7embedded functional block information of functional blocks executed during 8run time of the source code in the product use scenario.
For claim 1, claim 8 and claim 15, the limitation of executing source code in a product use scenario, wherein the source code includes a 3plurality of functional blocks executed to implement the product use scenario, 4wherein the plurality of functional blocks are configured with embedded 5functional block information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, the limitation of generating product behavior information for the product use scenario using the 7embedded functional block information of functional blocks executed during 8run time of the source code in the product use scenario, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1, claim 8 and claim 15 recite an abstract idea. See MPEP 2106.05(g).
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a processor.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receive, create, and generate) such that it amounts no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  These claims are directed to an abstract idea.
These claims (1, 8 and 15) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory and a processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims (1, 8 and 15) are not patent eligible.   
Claims 2-7, 9-14 and 16-20 fail to recite any limitations that integrate the judicial exception of claims 1, 8 and 15 into a practical application nor amounts to significantly more than the abstract idea.
In conclusion, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta et al. (US 20110258611).

Claim 1 is rejected, Dutta teaches a computer-implemented method comprising: 
executing source code in a product use scenario, wherein the source code includes a plurality of functional blocks executed to implement the product use scenario, wherein the plurality of functional blocks are configured with embedded functional block information(Dutta, US 20110258611, paragraph [0005-0006], Some approaches provided herein locate a runtime determination boundary in a software architecture, obtain runtime information for an execution of a program (i.e., an instance of the software architecture), and correlate the runtime information with static software architecture diagram(s). For example, the runtime information might be correlated with a sequence diagram, a layer diagram, an activity diagram, a class diagram, and/or a dependency diagram. Correlation may be accomplished by identifying instances of types, by tracing an identifier injected into a communication channel, by using a causality hook, and/or by comparing messages leaving a caller with messages entering a callee, for example.  Paragraph [0020-0021], Some examples of corresponding capabilities are illustrated in the following scenario. A user engages dynamic logging for some or all parts of an application to be analyzed. The user runs the application to provide runtime data for an analysis. On running the application, an embodiment generates appropriate logs and traces. These traces may contain identifiers, e.g., Universal Resource Identifiers (URIs) and other IDs for types, methods, and services. Alternatively, some or all of the runtime data may be gathered from a simulation of an execution of the application, e.g., by running the application on a hardware or software simulator. As used herein, "execution" to produce runtime data includes both possibilities, namely, live execution and/or simulated execution. An analysis engine constructs a data graph for the traces and/or other runtime data, and stitches together calls across system boundaries using the identifiers. The embodiment uses the data graph to construct an enhanced architectural diagram, e.g., a sequence diagram which is correlated with, and visually enhanced by, the runtime information.  Paragraph [0040],  A software architecture 120 documents components, dependencies, actions, interactions, results, and/or other aspects of a software application, which may itself be part of, or composed of, other software application(s). Documentation may include architecture diagram(s) 122 in Unified Modeling Language (UML) and/or in other format(s), as well as manuals, version histories, specifications, and/or architecture instance(s) 124 in the form of partial or full implementations, for example. A given instance 124 typically includes source and/or object code 126, parsable definitions and implementations of types 128, parsable definitions and implementations of communication channels 130, parsable definitions and implementations of data sources 132, and other familiar incidents to software development. Applications in the form of software architecture instances 124, other software, and other items shown in the Figures may reside partially or entirely within one or more media 112, thereby configuring those media. An operating environment may also include a display 134, and other hardware such as buses, power supplies, and accelerators, for instance.  Paragraph [0058-0059], Another technique relates items in source code. For example, by using a set of attributes in the source code, a user could indicate that the PlaceOrder method indirectly calls the SubmitOrder method. This user-identified correlation 340 would then be used to generate diagrams wherein the stitching happens automatically.  Paragraph [0068],  During a metadata attaching step 314, an embodiment (or a user directing an embodiment) attaches metadata 220 to an application data source 132. Metadata may take the form of attributes, messages, message content addenda, identifiers, and/or other data which would not be present in normal execution of the application 222 but are instead attached for diagnostic purposes. Metadata may be attached using familiar dynamic analysis tools and techniques.  Paragraph [0115-0116],  FIGS. 4 through 8 further illustrate some embodiments. FIG. 4 shows an example of a static architecture diagram suitable for correlation 306 as taught herein. Specifically, FIG. 4 shows a sequence diagram, which is a kind of interaction diagram 122. The sequence diagram and many other diagrams discussed herein are compatible with Unified Modeling Language (UML), and some embodiments integrate correlation 306 functionality with UML diagramming functionality. However, some embodiments may use static architecture diagrams which are not consistent with UML, and some may use diagramming functionality which is not supported by UML tools.  Fig. 6 and paragraph [0118-0119].); and 
generating product behavior information for the product use scenario using the embedded functional block information of functional blocks executed during run time of the source code in the product use scenario(Dutta, fig. 2 and paragraph [0046-0047], In some embodiments, the enhanced architecture diagram 204 includes a highlighted code path 212 correlated with runtime information from the execution history. For example, FIG. 6 shows an enhanced diagram 204 in which a code path 212 is highlighted using numbering and increased line widths. Although not shown in the FIG. 6 example, in some embodiments a diagram 204 includes highlighting to show the user an actual code path 212 taken across a runtime determination boundary 206. The correlation tool 202 may be used to bridge the boundary 206. The diagram 204 may be built by combining static and runtime analysis results. The code path 212 may be correlated with runtime information.  Paragraph [0076], During a visual presenting step 330, an embodiment visually presents an enhanced diagram 204, e.g., by displaying the diagram 204 on a display 134 or in a printout.  Paragraph [0077], During a metadata location indicating step 332, an embodiment indicates--during visual presenting step 330, for instance--one or more locations within an application of metadata 220. Indicated metadata may be attached to a data source, and/or may be injected identifiers that are being traced 318, for example. Metadata that describes some aspect of the diagram can come from a variety of sources, e.g., the user, other code analysis tools, other descriptions or documents.  Fig. 6 and paragraph [0118-0119], Second, the actual path taken by the code during execution is shown on the FIG. 6 enhanced diagram. In this illustration, wider lines and numbering on the events mark the path taken. The portions of this code path are labeled as "1. Main", "2. Create OrderProcessor", "3. Place Order", "4. Purchase", "5.Create OrderResult", and "6. PurchaseSuccess". In a correlation tool 202, coloring, movement, line width, animation of the diagram, and/or other highlighting mechanisms may be used to mark the path taken. Also, a given enhanced architecture diagram 204 may display runtime values (e.g., orderID), may display the code path 212, and/or may be enhanced in other ways as taught herein.  Paragraph [0120],  FIG. 7 shows an enhanced architecture diagram which spans a runtime determination boundary 206 that is located in this example between an "orderResult:OrderResult" component and a "CustomerOrderImplementation" component. Because CustomerOrderImplementation is a web service, the boundary 206 could not be bridged with a purely static analysis. By correlating runtime information with the static architecture diagram of FIG. 4 and with other static information for the rightmost components CustomerOrderImplementation and CreditCardService, the boundary 206 can be bridged, facilitating improved understanding of the code across the boundary.  Fig. 8 and paragraph [0121], IG. 8 shows an enhanced architecture diagram which spans a runtime determination boundary 206. FIG. 8's diagram shows a result of correlating runtime information with static information in the form of two graphs, namely, the graphs on each side of the boundary 206.).
Claim 2 is rejected for the reasons set forth hereinabove for claim1, Dutta teaches the computer-implemented method of claim 1, further comprising: 
using the product behavior information to generate a product behavior document for display to a user, wherein the product behavior document displays human readable functional flow information corresponding to a sequence in which the plurality of functional blocks are executed during run time of the source code in the product use scenario(Dutta, paragraph [0016], FIG. 8 shows an enhanced architecture diagram which spans a runtime determination boundary, produced by correlating runtime information with static information in the form of graphs.  Paragraph [0121],  FIG. 8 shows an enhanced architecture diagram which spans a runtime determination boundary 206. FIG. 8's diagram shows a result of correlating runtime information with static information in the form of two graphs, namely, the graphs on each side of the boundary 206.  Dutta, fig. 2 and paragraph [0046-0047], In some embodiments, the enhanced architecture diagram 204 includes a highlighted code path 212 correlated with runtime information from the execution history. For example, FIG. 6 shows an enhanced diagram 204 in which a code path 212 is highlighted using numbering and increased line widths. Although not shown in the FIG. 6 example, in some embodiments a diagram 204 includes highlighting to show the user an actual code path 212 taken across a runtime determination boundary 206. The correlation tool 202 may be used to bridge the boundary 206. The diagram 204 may be built by combining static and runtime analysis results. The code path 212 may be correlated with runtime information.  Paragraph [0076-0077], During a visual presenting step 330, an embodiment visually presents an enhanced diagram 204, e.g., by displaying the diagram 204 on a display 134 or in a printout.).
Claim 3 is rejected for the reasons set forth hereinabove for claim1, Dutta teaches the computer-implemented method of claim 1, 
wherein the embedded functional block information for the functional block includes a functional block identifier, wherein the functional block identifier is unique to the functional block, wherein generation of the product behavior information further comprises(Dutta, paragraph [0021], These traces may contain identifiers, e.g., Universal Resource Identifiers (URIs) and other IDs for types, methods, and services.  Paragraph [0068-0070].): 
logging the functional block identifier as the corresponding functional block is executed during the product use scenario(Dutta, paragraph [0021], Some examples of corresponding capabilities are illustrated in the following scenario. A user engages dynamic logging for some or all parts of an application to be analyzed. The user runs the application to provide runtime data for an analysis. On running the application, an embodiment generates appropriate logs and traces. These traces may contain identifiers, e.g., Universal Resource Identifiers (URIs) and other IDs for types, methods, and services.  Paragraph [0068-0070].); 
mapping the logged functional block identifiers to corresponding functional block descriptions stored in a pre-configured document object(Dutta, paragraph [0021], An analysis engine constructs a data graph for the traces and/or other runtime data, and stitches together calls across system boundaries using the identifiers. Paragraph [0068-0070].  Paragraph [0108-0109], b. Identify 316 instances of types by an object id recorded at runtime that identifies each instance and connect those instances to the instances generated by the  static sequence diagram generator. ); and 
generating the product behavior information using the functional block descriptions(Dutta, paragraph [0021], The embodiment uses the data graph to construct an enhanced architectural diagram, e.g., a sequence diagram which is correlated with, and visually enhanced by, the runtime information.  Paragraph [0068-0070].).
Claim 4 is rejected for the reasons set forth hereinabove for claim 3, Dutta teaches the computer-implemented method of claim 3, 
wherein the functional block description for the corresponding functional block includes a plurality of fields configured with a hierarchical organization of characteristics of the functional block(Dutta, paragraph [0022], Some embodiments provide a common addressing scheme for application artifacts such as types, methods and calls between those methods. This addressing scheme can be shared by the static and dynamic analysis codes. Some provide a process to link these multiple graphs together using the shared addressing scheme. In cases where an automated linking is not possible, some embodiments assist the user in stitching these various artifacts together.  Paragraph [0068-0070], During a metadata attaching step 314, an embodiment (or a user directing an embodiment) attaches metadata 220 to an application data source 132. Metadata may take the form of attributes, messages, message content addenda, identifiers, and/or other data which would not be present in normal execution of the application 222 but are instead attached for diagnostic purposes. Metadata may be attached using familiar dynamic analysis tools and techniques.  Paragraph [0077], During a metadata location indicating step 332, an embodiment indicates--during visual presenting step 330, for instance--one or more locations within an application of metadata 220. Indicated metadata may be attached to a data source, and/or may be injected identifiers that are being traced 318, for example. Metadata that describes some aspect of the diagram can come from a variety of sources, e.g., the user, other code analysis tools, other descriptions or documents.  Paragraph [0115], FIGS. 4 through 8 further illustrate some embodiments. FIG. 4 shows an example of a static architecture diagram suitable for correlation 306 as taught herein. Specifically, FIG. 4 shows a sequence diagram, which is a kind of interaction diagram 122. The sequence diagram and many other diagrams discussed herein are compatible with Unified Modeling Language (UML), and some embodiments integrate correlation 306 functionality with UML diagramming functionality. However, some embodiments may use static architecture diagrams which are not consistent with UML, and some may use diagramming functionality which is not supported by UML tools.  Paragraph [0040],  A software architecture 120 documents components, dependencies, actions, interactions, results, and/or other aspects of a software application, which may itself be part of, or composed of, other software application(s). Documentation may include architecture diagram(s) 122 in Unified Modeling Language (UML) and/or in other format(s), as well as manuals, version histories, specifications, and/or architecture instance(s) 124 in the form of partial or full implementations, for example.).
Claim 5 is rejected for the reasons set forth hereinabove for claim 4, Dutta teaches the computer-implemented method of claim 4, further comprising: 
displaying the embedded functional block information of functional blocks executed during run time of the source code in the product use scenario in a hierarchical format based on the hierarchical organization of characteristics of the functional blocks executed during run time(Dutta, paragraph [0090-0091], As a further example, one embodiment acquires 326 a static architecture structure in the form of a static data graph 218 based on a static analysis of the instance of the software architecture. Then the embodiment derives 328 an enhanced architecture diagram 204 (at least in part; other acts may be involved) by modifying the static data graph to reflect runtime information 210 for the instance of the software architecture, and then generating the enhanced architecture diagram based on the modified data graph.  Paragraph [0040],  A software architecture 120 documents components, dependencies, actions, interactions, results, and/or other aspects of a software application, which may itself be part of, or composed of, other software application(s). Documentation may include architecture diagram(s) 122 in Unified Modeling Language (UML) and/or in other format(s), as well as manuals, version histories, specifications, and/or architecture instance(s) 124 in the form of partial or full implementations, for example.).
Claim 6 is rejected for the reasons set forth hereinabove for claim 2, Dutta teaches the computer-implemented method of claim 2, 
wherein the generation of the product behavior document for the product use scenario includes(Dutta, paragraph [0021], The embodiment uses the data graph to construct an enhanced architectural diagram, e.g., a sequence diagram which is correlated with, and visually enhanced by, the runtime information.  Paragraph [0068-0070].  Paragraph [0040].): 
executing the source code in a plurality of different product use scenarios(Dutta, paragraph [0098-0101], In line 1, static code analysis cannot know the result of calling the Purchase function; the call could be successful or it could fail. For this reason, a comprehensive static code analysis models both paths of the conditional statement, even though, for a given execution, only one path will be taken. A result of this modeling is shown in sequence diagrams such as those provided in a Microsoft.RTM. Visual Studio.RTM. 2010 environment, where both paths are shown.  Paragraph [0102], Using data collected while the application 222 is running, runtime elements (such as which methods are called and the execution path taken through the method) can be used to create architectural diagrams 204 or connect existing static architectural diagrams 122 (such as sequence diagrams) to show the actual path 212 of execution. One may create or connect to the instance-level lifelines in a sequence diagram, for example. Various techniques may be used to do this during correlation 306 and derivation 328, including heuristic-based object matching or object id tracking, for example. Once the runtime data is used to create or connect to an architectural diagram, those diagrams can be connected together by correlating calls between diagrams.); 
determining which functional blocks are executed in each of the plurality of different product use scenarios by logging which of the functional block identifiers are invoked during run time execution of the source code in the plurality of different product use scenarios(Dutta, paragraph [0021], Some examples of corresponding capabilities are illustrated in the following scenario. A user engages dynamic logging for some or all parts of an application to be analyzed. The user runs the application to provide runtime data for an analysis. On running the application, an embodiment generates appropriate logs and traces. These traces may contain identifiers, e.g., Universal Resource Identifiers (URIs) and other IDs for types, methods, and services…  An analysis engine constructs a data graph for the traces and/or other runtime data, and stitches together calls across system boundaries using the identifiers.  Paragraph [0068-0070].  Paragraph [0086], In some embodiments, the correlating step 306 includes identifying 316 type instances. For example, instances of types being called may be identified 316 based on type names, based on type contents, using object identifiers recorded during execution, and/or based on the number of types.); and 
generating the product behavior document for each of the plurality of different product use scenarios based on the logged functional block identifiers(Dutta, paragraph [0021], The embodiment uses the data graph to construct an enhanced architectural diagram, e.g., a sequence diagram which is correlated with, and visually enhanced by, the runtime information.  Paragraph [0068-0070].  Paragraph [0086], In some embodiments, the correlating step 306 includes identifying 316 type instances. For example, instances of types being called may be identified 316 based on type names, based on type contents, using object identifiers recorded during execution, and/or based on the number of types.).
Claim 7 is rejected for the reasons set forth hereinabove for claim 2, Dutta teaches the computer-implemented method of claim 2, further comprising: 
executing a query of the product behavior information to identify product behaviors for specific product use scenarios(Dutta, paragraph [0115-0116], FIG. 5 provides a different view of the software architecture shown in FIG. 4. Specifically, FIG. 5 shows a data flow diagram, which is also an example of a static architecture structure in the form of a graph. As used herein, a "graph" may be an architecture diagram or any other data structure, provided the structure has nodes connected by links. FIG. 5 may thus be characterized as a graph and/or as a diagram.  Paragraph [0117], FIG. 6 shows an enhanced  architecture diagram produced by correlating 306 runtime information with the static architecture diagram of FIG. 4. In this example, the FIG. 4 diagram has been enhanced in two ways.  Paragraph [0064-0065], During a boundary category determining step 308, an embodiment determines at least one category 336 which is consistent with a located boundary 206. A given boundary may be consistent with more than one category, e.g., a boundary may be both a web provider-consumer boundary and a machine-machine boundary 206. Some boundaries may be categorized using static information, e.g., if a static analysis identifies a database query, then the boundary may be presumed to be a database-query program boundary. Some boundaries may be categorized manually by a developer through a GUI.); and 
using results of the query to generate the product behavior document(Dutta, paragraph [0117-0118],  First, the identity of an order submitted during execution has been noted and is available to the developer. In particular, an annotation box 602 states "orderSubmitted-orderId=12", meaning that an orderd value of 12 was captured at runtime with the orderSubmitted variable passed at runtime to the op.PlaceOrder( ) routine. In a correlation tool 202, runtime information (such as the ID of a particular order, or other info) could be displayed in a pop-up box 602 such as a tooltip or in a more permanent box 602, for example, thereby augmenting the static diagram with information that may help improve understanding of the code. More generally, once one has made a runtime to static correlation 306, one can then associate additional data that was collected at runtime with the original static diagram to produce an enhanced diagram. In a given embodiment, such an association may happen either at runtime or any time after runtime.  Paragraph [0119], Second, the actual path taken by the code during execution is shown on the FIG. 6 enhanced diagram. In this illustration, wider lines and numbering on the events mark the path taken. The portions of this code path are labeled as "1. Main", "2. Create OrderProcessor", "3. Place Order", "4. Purchase", "5.Create OrderResult", and "6. PurchaseSuccess". In a correlation tool 202, coloring, movement, line width, animation of the diagram, and/or other highlighting mechanisms may be used to mark the path taken. Also, a given enhanced architecture diagram 204 may display runtime values (e.g., orderID), may display the code path 212, and/or may be enhanced in other ways as taught herein.  Paragraph [0120-0121], FIG. 8 shows an enhanced architecture diagram which spans a runtime determination boundary 206. FIG. 8's diagram shows a result of correlating runtime information with static information in the form of two graphs, namely, the graphs on each side of the boundary 206.).
As per claim 8, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 9, this is the system claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 10, this is the system claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 11, this is the system claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the system claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the system claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the system claim to method claim 7. Therefore, it is rejected for the same reasons as above.

As per claim 15, this is the medium claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the medium claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the medium claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the medium claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 19, this is the medium claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the medium claim to method claim 7. Therefore, it is rejected for the same reasons as above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139. The examiner can normally be reached M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199